DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 16 November 2022 is acknowledged.  Claims 11-14 are now included in Group I based on the amendment filed 16 November 2022.  Additionally, claim 15 which depends indirectly from claim 1, may be subject to rejoinder if/when claim 1 is found to be allowable.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 16 November 2022. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "close" in claim 1 is a relative term which renders the claim indefinite (as well as claims 2-14 based on their dependencies from claim 1).  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Use of the term "close" renders the distance of the alignment layer to the surface indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo et al. (JP S61182297 A) in view of Almen et al. (US 9,243,164 B1).
Note: citations in this action to JP S61182297 A refer to the translation provided by the application in the Information Disclosure Statement filed 09 December 2021.
	Kazuo et al. is directed to a circuit wiring material formed by carbonaceous modification of the surface of a polymer (page 1, lines 21-23).  The circuit wiring material, or base material, is an insulator containing a polymer composition as a main component (page 1, lines 26-28).  After the polymer is irradiated with an energy beam to modify the surface layer to a carbonaceous material, a conductor layer is formed on the surface layer (page 1, lines 23-26).  The carbonaceous material is electrically conductive (page 2, lines 12-14).  One of ordinary skill in the art would expect a carbonaceous layer formed by irradiating the surface of the polymer with an energy beam to result in the formation of a carbonized portion containing graphite.  The base material may be a sheet or film of a polymer containing a filler (page 2, lines 2-3).  The filler may be glass fiber (page 2, line 8).  As shown in Figure 1, carbonaceous layer 2 formed in the base material 1 is subsequently covered by conductor foil 3 (Figure 1 and page 2, line 1).
	Kazuo et al. do not teach an alignment layer close to the surface of base material including filler aligned in a direction parallel to the surface of the base material.  However, Kazuo et al. do teach that the base material may contain a filler, such as glass fiber.
	Almen et al. is directed to a composition for forming a sheet-like cured resin used in printed circuit boards (column 1, lines 19-24).  The resin is a polyphenylene ether (column 2, lines 18-20).  The composition may contain filler at a concentration of 1-50 wt% (column 5, lines 33-52).  A prepreg may be formed from the composition by reinforcing with glass fibers present as across-ply laminate of unidirectionally oriented parallel filaments (column 6, lines 43-57).
	It would have been obvious to one of ordinary skill in the art to use the prepreg of Almen et al. as the base material of Kazuo et al. since the courts have held that the selection of a known material (e.g. the prepreg of Almen et al.) based on its suitability for its intended use (e.g. a printed circuit board) supported a prima facie obviousness determination.  See MPEP 2144.07.
	Regarding the limitation in claim 1 that the filler aligned parallel to the surface is in an alignment layer close to the surface, this limitation is satisfied since one of ordinary skill in the art would expect a layer reinforced with glass fibers to include at least some fibers close to the surface and there is nothing in the claims excluding filler from the resin member outside the alignment layer.  Additionally, one of ordinary skill in the are would expect at least some filler to penetrate through the carbonaceous matter (and thus satisfy the limitations of claim 10) since the energy beam, while designed to carbonize polymer but not glass.
	Regarding claim 6, the limitations of this claim are taken to be satisfied since, as shown in Figure 1, the base material comprises a recessed portion where carbonaceous portion is formed such that the carbonaceous portion includes the bottom and side walls of the recessed portion of the base material.
	Regarding claims 7 and 8, the conductive foil reads on both a covering formed outside the carbonized portion as well as a metallic member integrated with the resin member.
	Regarding claims 11-14, the limitations of these claims are product-by-process type limitations.  When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  In re Brown, 459 F. 2d 531, 173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  This burden is NOT discharged solely because the product was derived from a process not known to the prior art.  In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113.  In this case, since the product of Kazuo et al. taken in view of Almen et al. appears to teach or suggest all the structural limitations of claims 11-14, the burden is on the applicant to conclusively demonstrate that the product-by-process of claims 11-14 is patentably distinct from that of the prior art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuo et al. (JP S61182297 A) in view of Almen et al. (US 9,243,164 B1) as applied to claim 1 above, and further in view of Nomura et al. (US 6,083,340 A).
	Kazuo et al. taken in view of Almen et al. suggest all the limitations of claim 2, as outlined above, except for a specifying that the base material has a thickness of 300 m or more at a site of the carbonized portion.  However, Kazuo et al. do teach that the thickness of the carbonaceous modified layer is preferably 0.001 to 100 m (page 2, lines 29-31).
	Nomura et al. teach forming prepregs for circuit boards at a thickness of up to 0.4 mm (column 3, lines 61-63).
	It would have been obvious to one of ordinary skill in the art to form the base material layer of Kazuo et al. at a thickness of up to 0.4 mm, i.e. 400 m, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  See MPEP 2144.07.  At a thickness of 400 m, one of ordinary skill in the art would expect there to be at least 300 m of base material under a carbonaceous layer having a thickness of 0.001 to 100 m.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787